DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is written in response to the Applicants Remarks filed Claims 1-4, 6-14, 16-18, 21-23 are pending in this action.  Claims 5, 15, 19, 20 were cancelled.  New claim 23 has been added.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, 16-18, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification allows for 100% of the activity of transglutaminase and protein glutaminase but not tyrosinase.  Further, transglutaminase has examples where the stability was 72% [Ex 11; 12].  There were examples where protein glutaminase had 100% activity and other examples where it was 96% [Ex 16; Ex. 18].  Tyrosinase has 97% 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-10, 12-16, 18, 21, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schooneveld-Bergmans et al. (US 2003/0190399) and further in view of Miwa et al. (US 2011/0064847) and Parkhideh (US 2005/0008581).
Regarding Claims 1 and 6:  Schooneveld-Bergmans discloses a liquid enzyme formulation [abstract] comprising a protein modifying enzyme [0013], a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], and a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008].  Schooneveld-Bergmans discloses that the enzyme formulation is stable and that processes which inactivate enzymes are reduced [0009; 0014].  Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98 or 99% [Table 1].  Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98, 99, or 100% [Table 2].  Further, Schooneveld-Bergmans discloses the levels of stability at 25°C.  It would have been obvious that the stability would have been even greater at 4°C.
Schooneveld-Bergmans does not explicitly disclose that the enzyme is a milk protein modifying enzyme.
Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008] but does not disclose that the pH adjusting acid can be wherein the acid is selected from lactic acid, GDL (gluconodeltalactone), citric acid, acetic acid, oxalic acid, malic acid, pantothenic 
Miwa discloses protein glutaminase and transglutaminase as protein modifying enzymes that can modify milk proteins [abstract; 0051].
Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, lactic acid, [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the acetic or citric or lactic acid of Parkhideh since Parkhideh discloses all of the acids as suitable pH adjusters and since it is known in the art that the acids are suitable for food use [0051].
Regarding the pH level one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 2:  Schooneveld-Bergmans discloses a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol as discussed above in claim 1.
Although Schooneveld-Bergmans does not disclose that the polyol amount is 50% to 70% polyol, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the polyol amount taught by Schooneveld-
Regarding Claim 3:  Schooneveld-Bergmans discloses as discussed above in claim 1 and further discloses glycerol or sorbitol as the polyol [0009].
Regarding Claim 4:  Schooneveld-Bergmans discloses as discussed above in claim 1 and further discloses that the pH level is from 4 to 5.  
Although Schooneveld-Bergmans does not disclose that the pH is 4.6, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 8:  Schooneveld-Bergmans discloses as discussed above in claim 1 and does not necessarily require the incorporation of preservatives and therefore discloses a preservative free formulation.  
Regarding Claims 9, 10, and 16:  Schooneveld-Bergmans discloses a method for making a liquid enzyme formulation [abstract] comprising adding a protein modifying enzyme [0013], to a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], with a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008] but does not disclose that the pH adjusting acid can be wherein the acid is selected from lactic acid, GDL (gluconodeltalactone), citric acid, acetic acid, oxalic acid, malic acid, pantothenic acid, propionic acid and hydrochloric acid, and a mixture/combination thereof in the form of acid or salt.
Schooneveld-Bergmans does not explicitly disclose that the enzyme is a milk protein modifying enzyme.

Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, lactic acid, [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Schooneveld-Bergmans to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the acetic or citric or lactic acid of Parkhideh since Parkhideh discloses all of the acids as suitable pH adjusters and since it is known in the art that the acids are suitable for food use [0051].
Regarding the pH level one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 12:  Schooneveld-Bergmans discloses a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol as discussed above in claim 9.
Although Schooneveld-Bergmans does not disclose that the polyol amount is 50% to 70% polyol, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the polyol amount taught by Schooneveld-Bergmans overlap the instantly claimed percentage range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 13:  Schooneveld-Bergmans discloses as discussed above in claim 9 and further discloses that the pH level is from 4 to 5.  
Although Schooneveld-Bergmans does not disclose that the pH is 4.6, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 14:  Schooneveld-Bergmans discloses as discussed above in claim 9 and further discloses glycerol or sorbitol as the polyol [0009].
Regarding Claim 18:  Schooneveld-Bergmans discloses as discussed above in claim 1 and does not necessarily require the incorporation of preservatives and therefore discloses a preservative free formulation.  
Regarding Claim 21:  Schooneveld-Bergmans discloses a liquid enzyme formulation [abstract] comprising adding a protein modifying enzyme [0013], to a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], with a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008].  Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98 or 99% [Table 1].  Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98, 99, or 100% [Table 2].  Further, Schooneveld-Bergmans discloses the levels of stability at 25°C.  It would have been obvious that the stability would have been even greater at 4°C.
Schooneveld-Bergmans does not disclose that the pH adjusting acid can be wherein the acid is selected from lactic acid.
Schooneveld-Bergmans does not explicitly disclose that the enzyme is a milk protein modifying enzyme.

Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, or lactic acid [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the formulation of Schooneveld-Bergmans to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the lactic acid of Parkhideh since Parkhideh discloses the acid as suitable pH adjusters and since it is known in the art that the acids are suitable for food use [0051].
Regarding the pH level one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 22:  Schooneveld-Bergmans discloses as discussed above in claim 21 and does not necessarily require the incorporation of preservatives and therefore discloses a preservative free formulation.  
Regarding Claim 23:  Schooneveld-Bergmans discloses a liquid enzyme formulation [abstract] comprising a protein modifying enzyme [0013], a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], and a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008].  Schooneveld-Bergmans discloses that the enzyme formulation is stable and that 
Schooneveld-Bergmans does not explicitly disclose that the enzyme is transglutaminase, protein glutaminase, or tyrosinase.
Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008] but does not disclose that the pH adjusting acid can be wherein the acid is lactic acid.
Miwa discloses protein glutaminase and transglutaminase as protein modifying enzymes that can modify milk proteins [abstract; 0051].
Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, lactic acid, [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the lactic acid of Parkhideh since Parkhideh discloses the acids as suitable pH adjusters and since it is known in the art that the acids are suitable for food use [0051].
Regarding the pH level one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by 
Although Schooneveld-Bergmans does not disclose that the polyol amount is 50% to 70% polyol, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the polyol amount taught by Schooneveld-Bergmans overlap the instantly claimed percentage range and therefore is considered to establish a prima facie case of obviousness.
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schooneveld-Bergmans et al. (US 2003/0190399), Miwa et al. (US 2011/0064847), and Parkhideh (US 2005/0008581) as applied to claims 1 and 9 above and in further view of  Chou et al. (US 2003/0219853).
	Regarding Claims 7 and 17:  Schooneveld-Bergmans discloses as discussed above in claims 1 and 9 above.
Schooneveld-Bergmans does not disclose that the enzyme is laccase and/or tyrosinase.
Chou discloses application of enzymes to milk proteins in the form of casein and discloses treating yogurt and cheese which are milk based food products and that the enzyme can be a transglutaminase, laccase, or tyrosinase [abstract; 0050-0052; 0098, 0178].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the transglutaminase of modified Schooneveld-Bergmans for the laccase or tyrosinase of Chou since Chou discloses that these enzymes can be used alternatively or in addition to transglutaminase and since the enzymes effective in crosslinking milk proteins as disclosed in Chou.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schooneveld-Bergmans et al. (US 2003/0190399),  Miwa et al. (US 2011/0064847), and Parkhideh (US 2005/0008581) as applied to claim 9 above and in further view of Bodo et al. (US 2011/0189344).
Regarding Claim 11:  Schooneveld-Bergmans discloses as discussed above in claim 9.
Schooneveld-Bergmans does not explicitly disclose adjusting the pH of the aqueous solution with a food grade acid after the enzyme is added to the solution.
Bodo discloses a liquid enzyme formulation where a food grade acid such as acetic acid is used to adjust the pH of the formulation [0166].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Schooneveld-Bergmans to treat the formulation with an acid after the enzyme is added to the aqueous polyol in order to attain the proper pH level such that the enzyme is able to be effective upon application to the substrate.
Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive. 
On pages 6-7, the Applicants assert that Schooneveld-Bergmans does not disclose 100% stability but instead discloses 92%, 85%, 76% stability at 50% glycerol and that Schooneveld-Bergmans does not disclose protein modifying enzymes and shows that the stability is enzyme dependent.
The Examiner disagrees because as discussed above Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98 or 99% [Table 1].  Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98, 99, or 100% [Table 2].  Further, Schooneveld-Bergmans discloses the levels of stability at 25°C.  It would have been obvious that the stability would have been even greater at 4°C.

On pages 7-8, the Applicants assert that Parkhideh is only relevant to the bioavailability of CoQ-10 and that COQ 10 is not a transglutaminase as claimed.  Applicants assert that Parkhideh discloses that its composition uses a stabilizer outside of acids. 
The Examiner maintains that Parkhideh was relevant to the recitation of specially claimed food grade acids especially since it also incorporated ascorbic acid which was used in Schooneveld-Bergmans.  There is nothing showing that the claimed acids are particular to only transglutaminase.  It is well known in the art that food grade acids are used as preservatives and pH adjusters.
Regarding the use of the acid, the Examiner notes that both the instant invention and Parkhideh use the acids for pH adjustment.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.  
For the remaining rejections under Bodo and Chou, the Examiner maintains that the claim limitations were met for the reasons discussed above.
For the reasons stated above the rejections have been modified but Schooneveld-Bergmans remains the primary prior art reference along with Miwa and Parkhideh as secondary and tertiary references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Felicia C Turner/Primary Examiner, Art Unit 1793